        Case 2:20-cv-00147-ACA Document 37 Filed 05/25/21 Page 1 of 5                       FILED
                                                                                   2021 May-25 AM 09:04
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION



 UNITED STATES OF AMERICA,                  }
                                            }
       Plaintiff,                           }
                                            }
 v.                                         }   Case No.: 2:20-cv-00147-ACA
                                            }
 JAMES M. SIMS, et al.,                     }
                                            }
       Defendants.                          }


                           MEMORANDUM OPINION

      The United States of America filed this action against Defendant James M.

Sims pursuant to 26 U.S.C. § 7401 to obtain a judgment for federal income tax

liabilities assessed against Mr. Sims and to foreclose the federal tax liens attached to

real property at 2000 Eagle Crest Court, Birmingham, Alabama. (Doc. 1; Doc 32 at

1). Before the court is the government’s motion for summary judgment. (Doc. 32).

Upon consideration, the court WILL GRANT the motion because the government

has established that the tax assessments and the federal tax liens are valid and

enforceable.

I.    BACKGROUND

      The property at issue in this case is a parcel located at 2000 Eagle Crest Court,

Birmingham, Alabama 35242. (Doc. 32 at 11). More specifically, the property is
        Case 2:20-cv-00147-ACA Document 37 Filed 05/25/21 Page 2 of 5




described as: “Lot 943, according to the Survey of Eagle Point, 9th Sector, as

recorded in Map Book 22, Page 102, in the Probate Office of Shelby County,

Alabama; being situated in Shelby County, Alabama.” (Id.). Mr. Sims and his

deceased wife acquired title to the property as joint tenants with the right to

survivorship and, upon her death, her interest in the property passed to Mr. Sims.

(Doc. 1 at 5).

      For the 2007 through 2016 tax years, Mr. Sims filed federal income tax returns

(Forms 1040–United States Income Tax Return for Individuals) but failed to pay the

taxes he reported owing. (Doc. 32 at 2–9). The government gave Mr. Sims notice

and demand for payment of these liabilities on five occasions from 2015 to 2017.

(Id. at 11). A delegate of the Secretary of the Treasury assessed against Mr. Sims

income tax, interest, penalties, and statutory additions. (Id. at 10). As of January

27, 2021, Mr. Sims owes $499,690.79. (Id. at 10).

      The government moves for summary judgment on Counts I and II of its

complaint to obtain judgment for the federal income tax liabilities assessed against

Mr. Sims and to foreclose the federal tax liens attached to the property. (Doc. 32).

Mr. Sims does not dispute the facts or the standard for summary judgment the

government asserts in its brief. (Doc. 35). Instead, Mr. Sims asks the court to

exercise equitable discretion in ordering foreclosure of the federal tax liens and deny

the government’s motion. (Id.).


                                          2
        Case 2:20-cv-00147-ACA Document 37 Filed 05/25/21 Page 3 of 5




II.   DISCUSSION

      Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary

judgment is appropriate if there is no genuine dispute of material fact and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. Pro. 56(a). In

considering a summary judgment motion, the court must view the evidence in the

light most favorable the non-moving party. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). However, “[w]here the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, there is

no genuine issue for trial.” Id. (quotation marks omitted).

      A properly made tax assessment is presumptively reducible to judgment.

United States v. White, 466 F.3d 1241, 1248 (11th Cir. 2006). The government has

submitted evidence of income tax assessments for the tax years 2007 through 2016

(doc. 32 at 10) and Mr. Sims admits that the Internal Revenue Service properly

assessed his tax liabilities for the tax periods at issue (doc. 35). There is thus no

genuine issue of material fact as to whether Mr. Sims is liable for these unpaid taxes,

and the government is entitled to summary judgment on Count I.

      Under 26 U.S.C. § 6321, the government automatically acquires a lien on “all

property and rights to property, whether real or personal, belonging to” someone

who fails or refuses to pay a tax after demand. 26 U.S.C. § 7403(a) further provides

that when the government files a civil action to enforce a lien with respect to such


                                           3
         Case 2:20-cv-00147-ACA Document 37 Filed 05/25/21 Page 4 of 5




liability, the court shall “proceed to adjudicate all matters involved therein and

finally determine the merits of all claims to and liens upon the property.” Mr. Sims

does not dispute that he owes federal income taxes for the 2007 through 2016 tax

years or that the government gave him notice and demand for payment in 2015,

2016, and 2017. (Doc. 32 at 10–11; Doc. 35). Accordingly, the government has a

valid lien against Mr. Sims’ interest in the property and is entitled to summary

judgment on Count II.

       In opposition to the government’s motion, Mr. Sims points to the factors

enumerated by the Court in United States v. Rodgers, 461 U.S. 677 (1983), and asks

the court to exercise equitable discretion to prevent or delay attachment of the lien

to the property. (Doc. 35). However, the Court held in Rodgers only that a district

court has limited discretion when it must decide if a forced sale of real property is

appropriate. Rodgers, 461 U.S. at 706. (“[Section] 7403 does not require a district

court to authorize a forced sale under absolutely all circumstances, and . . . some

limited room is left in the statute for the exercise of reasoned discretion.”). Here,

the government asks for a declaratory judgment that the liens against the property

are valid and enforceable but does not move for an order of sale. (Doc. 32 at 16).

As such, the court has no occasion to consider whether a forced sale of the property

would be appropriate at this time or to exercise discretion with regards to attachment

of the lien.


                                          4
        Case 2:20-cv-00147-ACA Document 37 Filed 05/25/21 Page 5 of 5




III.   CONCLUSION

       For the reasons stated above, the government has established that there is no

genuine issue of material fact and that it is entitled to judgment as a matter of law.

Therefore, the court WILL GRANT the United States’ motion for summary

judgment.

       The court will enter a separate final judgment consistent with this opinion.

       DONE and ORDERED this May 25, 2021.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          5
